GRIFFIN, Judge,
concurring specially.
Although I have pretty much given up hoping that dismissal for want of prosecution law under Florida Rule of Civil Procedure 1.420(e) will ever be rationalized, I would like to take up enough space in the reporter to chronicle exactly what facts led to dismissal, for whatever benefit this information may have for the litigators in this state exposed to the pitfalls of the rule and the case law that burdens it. In this ease, within one year prior to the filing of the motion to dismiss, discovery interrogatories, including expert interrogatories, were served by counsel for the plaintiff. The notice of service was not, however, filed until after the motion to dismiss was filed. Therefore, there was no “record activity” for more than one year.